      Case 1:19-cv-03523-ELR-AJB Document 1 Filed 08/05/19 Page 1 of 11




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

LYNETTE HOLLAND,

      Plaintiff,

v.                                     Case No.:

WIPRO, LLC,

     Defendant.
________________________________________/

              COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff LYNETTE HOLLAND (“Plaintiff”), sues the Defendant WIPRO,

LLC (herein after “WIPRO” or “Defendant”) and in support thereof states as

follows:

                           JURISDICTION & VENUE

      1.     The Court has original jurisdiction over Plaintiff’s Title VII of the

Civil Rights Act of 1964 (“Title VII”) claims pursuant to 28 U.S.C. § 1331. See 42

U.S.C. § 2000e et seq.

      2.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391

because a substantial part of the events giving rise to Plaintiff’s claims occurred in

DeKalb County, Georgia, which is located within the Atlanta Division of the

Northern District of Georgia.
      Case 1:19-cv-03523-ELR-AJB Document 1 Filed 08/05/19 Page 2 of 11




                 SATISFACTION OF CONDITIONS PRECEDENT

      3.        On or about September 18, 2018, Plaintiff filed her Charge of

Discrimination with the Equal Opportunity Commission (“EEOC”), alleging that

Defendant discriminated and retaliated against her because of her sex, in violation

of Title VII.

      4.        On May 23, 2019, the EEOC issued Plaintiff her right to sue letter.

      5.        Plaintiff files this action within the applicable period of limitations.

      6.        All conditions precedent to this action have been satisfied and/or

waived.

                                         PARTIES

      7.        At all times material hereto, Plaintiff was a resident of Henry County,

Georgia.

      8.        At all times material hereto, Defendant had its principal place of

business in Chamblee, Georgia.

      9.        At all times material hereto, Defendant regularly and continuously

engaged in business in Georgia.

      10.       At all times material hereto, Defendant was Plaintiff’s employer

within the meaning of Title VII.




                                              2
      Case 1:19-cv-03523-ELR-AJB Document 1 Filed 08/05/19 Page 3 of 11




       11.     At all times material hereto, Plaintiff was an individual and an

employee of Defendant within the meaning of Title VII.

       12.     Harrison Williams (“Williams”) is employed with Defendant and

served as Plaintiff’s supervisor for Defendant.

       13.     Williams engaged in a continuous pattern of sexual harassment of

Plaintiff.

       14.     After Plaintiff rebuffed Williams’ sexual advances, Williams begin a

campaign of retaliation against Plaintiff.

       15.     Plaintiff made several complaints regarding Williams’ harassment and

retaliation.

       16.     Defendant failed to take prompt and appropriate action when Plaintiff

complained to Defendant.

       17.     Defendant then terminated Plaintiff because of her multiple

complaints regarding Williams’ conduct.

       18.     Defendant is liable for Plaintiff’s claims.


                                         FACTS

       19.     Defendant is, and at all relevant times material to this action, a

multinational corporation that provides information technology, consulting and

business process services company.

                                             3
      Case 1:19-cv-03523-ELR-AJB Document 1 Filed 08/05/19 Page 4 of 11




       20.   Plaintiff was hired by Defendant on August 10, 2017 in the position of

Team Lead/Floor Supervisor.

       21.   I reported directly to Harrison Williams, Operations Manager.

       22.   Initially, Williams and I got along well and I had no performance or

disciplinary issues.

       23.   However, a short time later, Williams asked Plaintiff to stay behind

after a meeting until everyone had left the room. Once Williams and Plaintiff were

alone, Williams approached Plaintiff and placed his hand in the small of Plaintiff’s

back so that his hand was resting on the top of Plaintiff’s buttocks. Shocked by his

actions, Plaintiff immediately removed Williams’ hand and stepped away and told

Williams, “that’s not going to happen.”

       24.   The next day, Plaintiff noticed Williams’ demeanor towards her had

changed and Williams had turned cold.

       25.   Thereafter, Williams’ cold demeanor towards Plaintiff continued and a

few days later, Williams yelled at Plaintiff on the floor in front of Plaintiff’s team

members, without justification. This behavior continued. For the next few weeks,

Williams intensified his negative conduct towards Plaintiff including continued

yelling at and berating Plaintiff as well as making threats that he was going to fire

Plaintiff.

                                          4
      Case 1:19-cv-03523-ELR-AJB Document 1 Filed 08/05/19 Page 5 of 11




       26.   Because Williams’ behavior Plaintiff had become intolerable, Plaintiff

decided to go to Human Resources to complain about Williams’ behavior. Plaintiff

explained that Williams had touched her inappropriately and when she rebuffed his

actions, he started retaliating against her by constantly yelling at her and

threatening to terminate her employment.

       27.   Although Human Resources said they would look into the matter,

nothing was ever done and Plaintiff never heard back from Human Resources.

       28.   Instead, shortly after Plaintiff’s complaint to Human Resources,

Williams called Plaintiff into his office and said to Plaintiff, “you will never tell

Human Resources on me again” and threatened to have Plaintiff terminated.

       29.   As a result of Plaintiff’s threats, I became afraid for my job and

suffered extreme anxiety and stress.

       30.   Thereafter, Williams was true to his word. Williams removed Plaintiff

from all of my work assignments and had her doing the same work as the team

members she was supposed to be supervising. Accordingly, Williams had demoted

Plaintiff.

       31.   Plaintiff should not have been removed from her Team Lead/Floor

Supervisor duties because her quarterly performance reviews were good. Williams’




                                         5
      Case 1:19-cv-03523-ELR-AJB Document 1 Filed 08/05/19 Page 6 of 11




abusive conduct towards intensified even more. Plaintiff became physically ill and

later learned from her doctor that she nearly had a stroke.

      32.     Plaintiff then decided to make a second complaint. This time, Plaintiff

complained directly to Williams’ supervisor regarding Williams’ retaliatory

behavior.

      33.     In addition, Plaintiff also sent several complaints via email through

the Safe Workplace email portal. Again, no action was taken regarding these

complaints.

      34.     In April 2018, Plaintiff decided to complain to Human Resources again

because a new Director of Human Resources, Marcella Westfall, was there. Plaintiff

explained to Ms. Westfall, what she experienced at the hands of Williams and the

fact that his retaliation continued. Members of Plaintiff’s team also reported

Williams’ conduct towards Plaintiff to Ms. Westfall.

      35.     As a result of Ms. Westfall’s investigation, in June 2018, a decision

was made to move Plaintiff to a new work location, away from Williams and to a

new team and supervisor. After the move, Plaintiff had further contact with

Williams because he no longer supervised her and she worked in a different

location.

      36.     However, during the beginning of August, 2018, Plaintiff learned that

                                          6
      Case 1:19-cv-03523-ELR-AJB Document 1 Filed 08/05/19 Page 7 of 11




the company was downsizing and that Plaintiff, and others, had to relocate back to

the old building where Williams was still working. Although Williams was no

longer Plaintiff’s supervisor, Plaintiff was uncomfortable working in the same

building with him again.

      37.    Indeed, Plaintiff started having anxiety attacks at the mere thought of

having to work near Williams again.

      38.    Three days after relocating to the old building, Plaintiff was called into

Human Resources office and informed that a co-worker had allegedly reported that

Plaintiff threatened to bring a gun to work and shot Williams. Plaintiff denied that

she ever told anyone this and indeed, never even thought of such a thing.

      39.    Plaintiff was nonetheless terminated from her employment on August

15, 2018.

      40.    Plaintiff was terminated because of her multiple complaints about

Williams’ retaliatory treatment because she rebuffed his sexual advances and the

fact that she complained about his retaliatory treatment following her rejection of his

sexual advances.

    COUNT I - DISCRIMINATION/HARASSMENT IN VIOLATION OF
                          TITLE VII
                    (SEXUAL HARRASSMENT)




                                          7
      Case 1:19-cv-03523-ELR-AJB Document 1 Filed 08/05/19 Page 8 of 11




      41.    Plaintiff re-alleges and readopts the allegations contained in

paragraphs 1-40 as if fully set forth herein.

      42.    Defendant, through its employees and agents, created an intimidating,

hostile, and offensive working environment by subjecting Plaintiff to unwelcome

sexual advances because of her sex.

      43.    Defendant’s sexual harassment, by and through its agents and

employees, violated Plaintiff’s rights to be free from harassment and

discrimination because of her sex under Title VII.

      44.    The conduct of Defendant and its agents and employees, proximately,

directly, and foreseeably injured Plaintiff, including, but not limited to, lost wages

and benefits, future pecuniary losses, emotional pain and suffering, humiliation,

inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary

losses.

      45.    The conduct of Defendant was so willful and wanton, and in such

reckless disregard of the statutory rights of Plaintiff, as to entitle her to an award of

punitive damages against Defendant, to deter it, and others, from such conduct in the

future.

      46.    Plaintiff is entitled to recover reasonable attorneys’ fees and litigation

expenses pursuant to 42 U.S.C. § 2000e-5(k).

                                           8
      Case 1:19-cv-03523-ELR-AJB Document 1 Filed 08/05/19 Page 9 of 11




          COUNT II - RETALIATION IN VIOLATION OF TITLE VII

      47.    Plaintiff re-alleges and readopts the allegations contained in

paragraphs 1- 40, as if fully set forth herein.

      48.    The acts of Defendant, by and through its agents and employees,

violated Plaintiff’s rights against sexually harassment under Title VII.

      49.    Plaintiff objected to Defendant’s sexual harassment.

      50.    In response to Defendant’s objection to sexual harassment, Defendant

retaliated against Plaintiff by treating Plaintiff differently, taking away her job

duties, yelling at and intimidating Plaintiff and constantly threatening to have

Plaintiff terminated.

      51.    Defendant’s retaliation violated Plaintiff’s rights under Title VII.

      52.    The conduct of Defendant and its agents and employees proximately,

directly, and foreseeably injured Plaintiff, including, but not limited to, lost wages

and benefits, future pecuniary losses, emotional pain and suffering, humiliation,

inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary

losses.

      53.    The conduct of Defendant was so willful and wanton, and in such

reckless disregard of the statutory rights of Plaintiff, as to entitle her to an award of




                                            9
     Case 1:19-cv-03523-ELR-AJB Document 1 Filed 08/05/19 Page 10 of 11




punitive damages against Defendant, to deter it, and others, from such conduct in

the future.

      54.      Plaintiff is entitled to recover reasonable attorneys’ fees and litigation

expenses pursuant to 42 U.S.C. § 2000e-5(k).

                               PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays for the following relief:

      a. That the Court enters judgment for Plaintiff on all claims for relief

            asserted in the complaint;

      b. An award of back pay;

      c. An award of front pay;

      d. An award of compensatory damages;

      e. An award of punitive damages;

      f. An award of pre and post-judgment interest;

      g. An award of reasonable attorneys’ fees and costs;

      h. Any other relief that this Court deems just and proper, and all other relief

            available under Title VII.

                              FONT CERTIFICATION

        Pursuant to Local Rule 5.1(C) Plaintiff hereby certifies that the within and

foregoing Complaint was prepared using Times New Roman, 14-point font.

                                            10
Case 1:19-cv-03523-ELR-AJB Document 1 Filed 08/05/19 Page 11 of 11




                   DEMAND FOR JURY TRIAL

Pursuant to Fed. R. Civ. P. 38(b), Plaintiff hereby demands a trial by jury.

Respectfully submitted on this 5th day of August, 2019.

                                 s/ ANTHONY J. HALL
                                 Anthony J. Hall, Esq.
                                 Georgia Bar No.: 318028
                                 Morgan & Morgan, P.A.
                                 20 N. Orange Ave., 14th Floor
                                 Orlando, FL 32802-4979
                                 MAILING: P.O. Box: 530244
                                 Atlanta, GA 30353-0244
                                 Direct Tel.: (407) 418 2079
                                 Facsimile: (407) 245-3390
                                 Email:       ahall@forthepeople.com
                                 Counsel for Plaintiff




                                    11
